BALDOCK, Circuit Judge,
dissenting'.
My concern in this case transcends the specific point of labor law at issue. I have no doubt that the construction given to § 8(f) by the National Labor Relations Board in John Deklewa & Sons, 282 NLRB 1375 (1987), enf'd sub nom. International Ass’n of Bridge, Structural & Ornamental Iron Workers v. NLRB (“Deklewa”), 843 F.2d 770 (3d Cir.), cert. denied, 488 U.S. 889, 109 S.Ct. 222, 102 L.Ed.2d 213 (1988), and applied by the majority here, is a “defensible construction” of the statute, notwithstanding the Supreme Court’s recognition that the polar opposite construction as also defensible. See NLRB. v. Local Union No. 103, Int’l Ass’n of Bridge, Structural & Ornamental Iron Workers (“Higdon”), 434 U.S. 335, 350, 98 S.Ct. 651, 660, 54 L.Ed.2d 586 (1978). Nor do I have any quarrel with the proposition that the Deklewa construction of § 8(f), borne out of the NLRB’s “cumulative individual and institutional expertise,” more effectively achieves the “overarching objectives” of the National Labor Relations Act to promote and protect employee free choice and labor relations stability than the prior construction given to § 8(f) in R.J. Smith Construction Co., 191 NLRB 693 (1971), enf. denied sub nom. Operating Engineers v. NLRB, 480 F.2d 1186 (D.C.Cir.1973). See Deklewa, 843 F.2d at 778-79. Rather, my concern relates to the separation of power between the judiciary and the executive branches of our government, see Mesa Verde Constr. Co. v. Northern Cal. Dist. Council of Laborers, 861 F.2d 1124, 1146-49 (9th Cir.1988) (en banc) (Kozinski, J., dissenting), and the majority’s willingness to revise, ultra vires, the Supreme Court’s *1398opinion in Jim McNeff, Inc. v. Todd, 461 U.S. 260, 103 S.Ct. 1753, 75 L.Ed.2d 830 (1983), in order to avoid this substantial constitutional question.
If Higdon were the only statement from the Supreme Court of § 8(f)’s meaning, I would gladly bow in deference to the NLRB’s contrary, albeit defensible, Dekle-wa construction. Higdon involved an unfair labor practices action brought before the NLRB by an employer against a union with whom the employer had entered into a § 8(f) prehire agreement. In reversing the D.C. Circuit, which had denied enforcement of the NLRB’s cease and desist order which was based on the R.J. Smith construction of § 8(f), the Supreme Court clearly relied upon the deferential standard of review afforded to agency interpretations and held that the R.J. Smith construction of § 8(f) was a “defensible construction of the statute....” See Higdon, 434 U.S. at 350, 98 S.Ct. at 660. See also id. at 341, 98 S.Ct. at 656 (“[T]he Board’s construction of the Act, although perhaps not the only tenable one, is an acceptable reading of the statutory language and a reasonable implementation of the purpose of the relevant statutory sections.”). Indeed, the Court’s deference to the Board’s interpretation of § 8(f) is consistent with the Court’s subsequent pronouncements concerning the judicial standard of review of an agency decision. See National R.R. Passenger Corp. v. Boston & Me. Corp., — U.S. -, -, 112 S.Ct. 1394, 1401, 118 L.Ed.2d 52 (1992); Chevron U.S.A., Inc. v. NRDC, Inc., 467 U.S. 837, 842-43, 104 S.Ct. 2778, 2781-82, 81 L.Ed.2d 694 (1984).
However, the judicial deference afforded to an agency’s construction of a statute has no place outside of the context of reviewing an agency decision. Unlike Higdon, McNeff was not on review from an order of the NLRB; rather, McNeff involved a lawsuit brought by a union against an employer pursuant'to § 301 of the Labor Management Relations Act to recover payments of trust fund obligations due under a § 8(f) prehire agreement. At issue before the Supreme Court was “whether monetary obligations that have accrued under a prehire contract ... can be enforced, prior to the repudiation of such contract, in a [§ 301] suit brought by a union against an employer ... absent proof that the union represented a majority of the employees.” McNeff, 461 U.S. at 262, 103 S.Ct. at 1754. In affirming the lower courts, which had recognized the validity of such a suit, the Court was required to interpret the statute, and interpreted it consistently with the interpretation approved of in Higdon. For example, in the course of rejecting the argument that a § 301 action “trench[ed] on the voluntary and voidable characteristics of a § 8(f) prehire agreement,” the Court stated that
although the voidable nature of prehire agreements clearly gave petitioner the right to repudiate the contract, it is equally clear that the petitioner never manifested an intention to void or repudiate the contract.... Whatever may be required of a party wishing to exercise its undoubted right to repudiate a pre-hire agreement before the union attains majority support in the relevant unit, no appropriate action was taken by petitioner to do so in this case.
Id. 461 U.S. at 269-70, 103 S.Ct. at 1758-59 (emphasis added and footnote omitted). In its conclusion setting forth its holding, the McNeff Court stated in terms that could not be any clearer that the R.J. Smith construction of the statute was the law: “A § 8(f) prehire agreement is subject to repudiation until the union establishes majority status.” Id. at 271, 103 S.Ct. at 1759.
I read the McNeff Court’s interpretation of § 8(f) as essential to the Court’s rejection of the petitioner's argument, and, as such, I do not believe that it can be dismissed as dicta. While McNeff relied on Higdon in construing § 8(f), the McNeff Court was not operating under the deferential standard of review applied in Higdon. The McNeff Court was resolving a lawsuit between private parties rather than reviewing an agency decision, and, as the majority concedes, nowhere in McNeff does the Court limit its interpretation of § 8(f) to being merely a defensible construction. *1399What the majority fails to recognize is that the McNeff Court could not have proceeded from the deferential standard of review because it was not reviewing an agency decision. McNeff construed § 8(f) in order to resolve the issue before it, and, in doing so, its construction became the law. Mesa Verde, 861 F.2d at 1144 (Hug, J., dissenting). See also id. at 1137 (Wallace, J., dissenting). Indeed, our subsequent cases interpreting McNeff never portended that the meaning given to § 8(f) was merely a defensible construction; rather we applied the McNeff interpretation of § 8(f) as if it were the law. See Trustees of Wyo. Health & Welfare Plan v. Morgen & Oswood Constr. Co., Inc., 850 F.2d 613, 615 n. 2 (10th Cir.1988), Trustees of Colo. Statewide Ironworkers v. A & P Steel, Inc., 812 F.2d 1518, 1520-21 (10th Cir.1987); New Mexico Dist. Council of Carpenters v. Jordan & Nobles Constr. Co., 802 F.2d 1253, 1255 (10th Cir.1986).
Once the Supreme Court says what the law is, its interpretation binds not only us as a lower court but also the agency charged with administering that law until a contrary act of Congress or a Court decision overruling its earlier precedent. Thus, while we defer to an agency’s defensible statutory interpretation, once the Supreme Court states what the law is, as it did in McNeff, the agency loses its authority to interpret the statute in a contrary, albeit reasonable, manner. This is not the case in which Congress has delegated rule-making authority over to an agency. See Mesa Verde, 861 F.2d at 1139-42 (Hug, J., dissenting). Rather, this is a case in which Congress' has enacted a law, the Supreme Court has said what the law means, and the agency charged with administering the law has subsequently decided it means something entirely different. In relying on the NLRB’s Deklewa interpretation of § 8(f), the majority is compelled to reason that the Supreme Court in McNeff did not mean what it said. I respectfully disagree and, therefore, dissent.